Motion bythe respondent to resettle the order and memorandum of this court, both dated January 31, 1977, which reversed a judgment of the Supreme Court, Queens County, rendered November 20, 1975, on the law and the facts, and dismissed the indictment by amending *1187their decretal paragraphs by striking therefrom the words "and the facts”. Motion granted. The decision dated January 31, 1977 amended by striking from its decretal paragraph the words "and the facts”. Order also dated January 31, 1977 amended accordingly. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.